DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2019/0100001 (“Mori”).
Claim 1
Mori discloses a liquid ejecting head comprising: head chips configured to eject a liquid in a first direction (head chips 10); a holder to which the head chips are fixed (holder 13); a circuit substrate disposed in an opposite direction to the first direction with respect to the holder (FPC 16); and a cover member disposed in the opposite direction to the first direction with respect to the circuit substrate, wherein each of the head chips includes a flexible wiring substrate, each of the flexible wiring substrates includes a coupling terminal portion coupled to the circuit substrate, the circuit substrate has a first surface mounted on the holder and a second surface that is opposite from the first surface and that is coupled to the coupling terminal portions (paragraph [0039], coupling terminal, mounting portion 20a; cover member 12 with cooling mechanism 30), the cover member includes first ribs protruding toward the second surface of the circuit substrate, the first ribs respectively overlap the coupling terminal portions when viewed in the first direction (paragraph [0044], ribs 30d), and a first adhesive is disposed between the first ribs and the coupling terminal portions (paragraph [0065]).  

Claim 2
Mori discloses the liquid ejecting head according to claim 1, wherein the cover member includes a first outer peripheral wall that has an annular shape and surrounds the circuit substrate when viewed in the first direction, the holder includes a second outer peripheral wall that has an annular shape and surrounds the circuit substrate when viewed in the first direction, the cover member and the holder are fixed in a manner that the first outer peripheral wall and the second outer peripheral wall are adhered to each other with a second adhesive, and each of the first ribs is disposed at a distance from the coupling terminal portion in a state where the first outer peripheral wall and the second outer peripheral wall are fixed to each other (Fig. 5).  

Claim 3
Mori discloses the liquid ejecting head according to claim 1, wherein each of the coupling terminal portions and the first ribs extends in a second direction perpendicular to the first direction, and the first rib is longer than the coupling terminal portion in the second direction (Fig. 14).  

Claim 4
Mori discloses the liquid ejecting head according to claim 1, wherein each of the coupling terminal portions and the first ribs extends in a second direction perpendicular to the first direction, the head chips are arranged in a third direction that is perpendicular to the first direction and intersects the second direction, the coupling terminal portions are arranged in the third direction, and the first ribs are arranged in the third direction (Figs 8 and 14).  

Claim 9
Mori discloses the liquid ejecting head according to claim 1, wherein the cover member includes a main body portion that includes the first ribs, and the main body portion is made of a thermoplastic resin excluding an elastomer or a thermosetting resin (paragraph [0077]).  

Claim 10
Mori discloses the liquid ejecting head according to claim 9, further comprising: a flowpath member disposed in the opposite direction to the first direction with respect to the cover member, wherein the flowpath member includes a first flowpath portion, and a first flowpath pipe that constitutes a portion of the first flowpath portion and protrudes toward the holder, the holder includes a second flowpath portion that communicates with the first flowpath portion and supplies the liquid to the head chips, and a second flowpath pipe that constitutes a portion of the second flowpath portion and protrudes toward the flowpath member, the cover member includes an elastic seal portion into which the first flowpath pipe and the second flowpath pipe are inserted, and the main body portion and the elastic seal portion are integrally provided (paragraph [0090, 0094]).  

Claim 11
Mori discloses the liquid ejecting head according to claim 1, further comprising: a flowpath member disposed in the opposite direction to the first direction with respect to the cover member, wherein the flowpath member and the cover member are fastened by screws (Fig. 8, paragraph [0065], screw bonding members).  

Claim 12
Mori discloses the liquid ejecting head according to claim 11, wherein the flowpath member and the cover member are fastened by the screws at positions overlapping the circuit substrate when viewed in the first direction (paragraph [0065], Fig. 8).  

Claim 13
Mori discloses the liquid ejecting head according to claim 1, wherein circuit elements are provided on the second surface of the circuit substrate, and the first ribs do not overlap the circuit elements when viewed in the first direction (Fig. 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2019/0100001 (“Mori”).
Claim 14
Mori discloses the liquid ejecting head according to claim 13.
Mori does not appear to explicitly disclose wherein the first rib is disposed at a first distance from the coupling terminal portion to the holder in a state where the cover member is fixed, and the first distance is smaller than a distance from a tip of a maximum protruding circuit element that protrudes most from the second surface among the circuit elements to the second surface.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the shape of the first rib to be  disposed at a first distance from the coupling terminal portion to the holder in a state where the cover member is fixed, and the first distance is smaller than a distance from a tip of a maximum protruding circuit element that protrudes most from the second surface among the circuit elements to the second surface, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of Y for the purpose of improving thermal cooling through the system.  

Claim 15
Mori discloses the liquid ejecting head according to claim 14.
Mori does not appear to explicitly disclose wherein a second distance from the tip of the maximum protruding circuit element to a surface of the cover member, the surface facing the maximum protruding circuit element, is greater than the first distance.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the shape wherein a second distance from the tip of the maximum protruding circuit element to a surface of the cover member, the surface facing the maximum protruding circuit element, is greater than the first distance, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of Y for the purpose of improving thermal cooling through the system.  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2019/0100001 (“Mori”) in view of U.S. Patent Pub. 2007/0190866 (“Zart”).
Claim 16
Mori discloses the liquid ejecting head according to claim 1.
Mori does not appear to explicitly disclose wherein the first adhesive is an epoxy-based adhesive and an adhesive having an insulating property.  
Zart discloses a connector assembly including a circuit member including an insulating adhesive protecting the wiring (paragraphs [0004-0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an epoxy based insulating adhesive, as disclosed by Zart, into the device of Mori, for the purpose of protecting the wiring from external elements (Zart, paragraph [0004]).

Claim 17
Mori discloses the liquid ejecting head according to claim 1.
Mori does not appear to explicitly disclose wherein durometer hardness of the first adhesive is equal to or greater than 70 degrees in type D of the durometer hardness.  
Zart discloses a connector assembly including a circuit member including an insulating adhesive protecting the wiring and having a hardness of 50-90 D (paragraphs [0004, 0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein durometer hardness of the first adhesive is equal to or greater than 70 degrees in type D of the durometer hardness, as disclosed by Zart, into the device of Mori, for the purpose of protecting the wiring from external elements (Zart, paragraph [0004]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2019/0100001 (“Mori”) in view of U.S. Patent Pub. 2016/0257118 (“Kobayashi”).
Claim 18
Mori discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to claim 1.
Mori does not appear to explicitly disclose a cap, wherein the liquid ejecting head includes an ejecting surface on which the liquid is ejected, and the cap seals the ejecting surface by relatively moving to the ejecting surface in the opposite direction to the first direction and contacting on the ejecting surface.  
	Kobayashi disclose a similar liquid ejecting head and ejecting apparatus including an ejection surface and caps for sealing the ejecting surface (Fig. 1, cover head 800 with windows 801).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have incorporated caps, as disclosed by Kobayashi, into the device of Mori, such that the liquid ejecting head includes an ejecting surface on which the liquid is ejected, and the cap seals the ejecting surface by relatively moving to the ejecting surface in the opposite direction to the first direction and contacting on the ejecting surface, for the purpose of preventing damage of the head chips (Fig. 1, paragraph [0090]).

Claim 19
Mori discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to claim 1.
Mori does not appear to explicitly disclose and caps, wherein the liquid ejecting head includes an ejecting surface on which the liquid is ejected, the caps seal the ejecting surface by relatively moving to the ejecting surface in the opposite direction to the first direction and contacting on the ejecting surface, contacting regions in which the caps contact are provided in the ejecting surface, and each of the contacting regions is provided to surround at least one of projection images obtained by vertically projecting each of the first ribs onto the ejecting surface.  
	Kobayashi disclose a similar liquid ejecting head and ejecting apparatus including an ejection surface and caps for sealing the ejecting surface (Fig. 1, cover head 800 with windows 801).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have incorporated caps, as disclosed by Kobayashi, into the device of Mori, such that the liquid ejecting head includes an ejecting surface on which the liquid is ejected, the caps seal the ejecting surface by relatively moving to the ejecting surface in the opposite direction to the first direction and contacting on the ejecting surface, contacting regions in which the caps contact are provided in the ejecting surface, and each of the contacting regions is provided to surround at least one of projection images obtained by vertically projecting each of the first ribs onto the ejecting surface, for the purpose of preventing damage of the head chips (Fig. 1, paragraph [0090]).

Allowable Subject Matter
Claims 5-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to a liquid ejecting head including a plurality of head chips, a flexible circuit, a holder, and a cover member, and the attachment of these components. The cited art, U.S. Patent Pub. 2019/0100001 (“Mori”) in view of U.S. Patent Pub. 2016/0257118 (“Kobayashi”), discloses a similar liquid ejecting head also including a plurality of head chips, a flexible circuit, a holder, and a cover member, and the attachment of these components.  While the cited art does provide a connector coupled to a signal cable is disposed on the second surface of the circuit substrate, the cover member includes an opening portion through which the signal cable is inserted (Mori, Fig. 5, paragraph [0069]), the cited art does not appear to explicitly disclose or suggest a second rib that protrudes toward the second surface of the circuit substrate, the second rib is disposed between the coupling terminal portions and the connector when viewed in the first direction, and a third adhesive is disposed between the second rib and the second surface of the circuit substrate.  Thus, the specific structure and adhesion between component layers of a liquid ejecting head, contributing to different cooling patterns, is not provided by the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853